Title: To Alexander Hamilton from Rufus Graves, 1 January 1800
From: Graves, Rufus
To: Hamilton, Alexander


          
            Sir
            Exeter January 1st. 1800—
          
          Enclosed you will find a the copy of a  letter from Major John Buel of the 2d. Regt.  of Infantry to Capt. William Woodward of the sixteen and an extract of a letter from Capt. Israel E. Trask of the 16th. Regt. Rendezvous at Westminster Vermont to me. By these, information is given  that Prince Ferdenand Hall a Drummer in Capt.  Woodwards company has resigned himself up to Capt. Bissel as deserter  from the second Regt. of Artillerists. If he is  a deserter from the 2d. Regt. I suppose his enlistment with Capt. Woodward which was in July last is of course void. However there is something a   little unaccountable in the business and I hope that  strict enquiry may be had on the subject—If it should be found that he has deserted from the  western army and has but a short time to serve and could  consistently with the rules and discipline of war be discharged therefrom & assigned to serve in the 16th. Regt. I should esteem it a valuable acquisition to the Regt. for he is said to be one of the best Musicians in this part of the United States—I have made great dependance on him to instruct the rest of the Musicians  and he is well calculated for it, for he not only Drums but fifes to admiration, we have as yet had no advantage from his instructions he   having been sick  the greater part of the time since he inlisted—
          I have the honor to be with respect Sir  Your obedient Servant
          
            R Graves Lt Col. Com. 16 US Regt
          
          Major General Hamilton—
        